DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-15 are canceled. Claims 16-29 are pending and examined on the merits. All rejections not reiterated herein have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pouzet et al. (US 2017/0030902 A1) in view of Moll et al. (US 2014/0120556 A1).
Regarding claim 16, Pouzet et al. teach an antigen chip (solid support, para [0022]; capture ligand of solid support as antigen, para [0067]-[0072]; para [0533]-[0535], [0567]-[0569]) comprising:
a plane substrate surface (surface of solid support, e.g., para [0070], [0114], [0121]; para [0533], [0567]);
antigen spots (at least one spot intended to detect analyte comprises at least one resistant control marker and at least one capture ligand of an analyte, para [0022], capture ligand as antigen, para [0067]-[0072]) that are applied on the plane substrate surface in a pattern that has been predetermined for each antigen (spots are deposited at specific locations on the surface, para [0254]-[0255]; rows, para [0533], [0567]), and that contain a first fluorescence dye (resistant control marker can be a marker for emitting light by fluorescence, phosphorescent or luminescence, in particular electroluminescence, thermoluminescence or chemiluminescence, para [0117]; para [0159]-[0204]; para [0205]-[0211]; use of a fluorescent dye, see para [0159]-[0204]); and 
a probe (detection ligand, para [0075]-[0077]; detection ligand can be an antibody, para [0077]) that is marked with a second fluorescence dye (detection ligand is preferably a marked detection ligand, i.e., a detection ligand to which a detection marker is attached, para [0081]; para [0086]-[0101]; e.g., marker can be fluorophore, para [0089]; use of a fluorescent dye as fluorophore, e.g., see para [0159]-[0204]).
Pouzet et al. teach a kit comprising at least one solid support according to the invention of Pouzet et al. and at least one composition or solution to be used to carry out an analysis method according to the invention of Pouzet et al (para [0326]). Pouzet et al. teach the kit comprising at least one solid support “according to the invention” of Pouzet et al. which means any solid support taught by Pouzet et al. is included in the kit, including the antigen chip as taught by Pouzet et al. and detailed above. Pouzet et al. teach that at least one composition or solution to be used to carry out an analysis method is included in the kit. In other words, Pouzet et al. teach that any composition taught in the disclosure can be used in the kit. Thus, the teaching of Pouzet et al. of the marked detection ligand as described reads on the claimed probe recited in the kit. Pouzet et al. teach use of the marked probe in an analysis method (detecting a signal produced by at least one detection marker of a detection ligand of an analyte, para [0366]-[0387]). Pouzet et al. teach that any composition taught in the disclosure can be used in the kit, including the probe taught by Pouzet et al.
Pouzet et al. teach first and second signals can be fluorescence signals, para [0334]-[0335], but fail to specifically teach the first and second fluorescences are excitable by way of the same wavelength.
Moll et al. teach assays that use fluorescence signals to analyze analytes present in a sample (para [0076]). Moll et al. teach using fluorophore-conjugated molecules such as antibodies (para [0076]-[007]). Moll et al. teach using fluorophores that share an excitation range so that the fluorophores can be excited by the same illumination (para [0103]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second fluorescence dyes of Pouzet et al. be excitable by the same wavelength as suggested by Moll et al. in order to enable use of the same illumination (Moll et al., para [0103]). One having ordinary skill in the art would have a reasonable expectation of success in combining Pouzet et al. and Moll et al. because both are similarly drawn to analysis of analytes using fluorophore-conjugated molecules.
Regarding claim 17, Pouzet et al. in view of Moll et al. teach the kit according to claim 16. Although Pouzet et al. in view of Moll et al. do not specifically teach the kit is suitable for detecting antibodies in the sample by indirect immunofluorescence, this limitation is considered a functional limitation that does not provide any additional structural limitations to the claimed kit. The prior art only needs to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Pouzet et al. in view of Moll et al. teach the claimed kit comprising the antigen chip and probe as required. Therefore, Pouzet et al. in view of Moll et al. is considered capable of performing the recited functional limitation.
Regarding claim 19, Pouzet et al. in view of Moll et al. teach the antigen spots contain different antigens, and contain different amounts or concentrations of the first fluorescence dye in such a way that the first fluorescence cast back therefrom as substantially the same intensity (spots can comprise a single resistant control marker that may be used at different concentrations, para [0246]; para [0117]; para [0159]-[0204]; para [0205]-[0211]; fluorescent dye, see para [0159]-[0204]).
Regarding claim 20, Pouzet et al. in view of Moll et al. teach the antigen spots contain different antigens, and contain different amounts or concentrations of the first fluorescence dye in such a way that the first fluorescence cast back by antigen spots of the different lines (rows, para [0533], [0567]) has substantially the same intensity (spots can comprise a single resistant control marker that may be used at different concentrations, para [0246]; para [0117]; para [0159]-[0204]; para [0205]-[0211]; fluorescent dye, see para [0159]-[0204]; see Tables 4 and 6).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pouzet et al. (US 2017/0030902 A1) in view of Moll et al. (US 2014/0120556 A1) as applied to claim 16 above, and further in view of Lee et al. (EP 1338895 A1).
Regarding claim 18, Pouzet et al. in view of Moll et al. teach the kit of claim 16 and that the probe comprises an antibody (detection ligand, para [0075]-[0077]; detection ligand can be an antibody, para [0077]), but fail to teach the probe comprises a secondary antibody.
Lee et al. teach a kit comprising an antigen chip and a secondary antibody that can specifically bind with an anti-allergic antibody (para [0013], [0030], [0032]). Lee et al. teach the secondary antibody can be combined with a fluorescent marker for signal generation (para [0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the probe of Pouzet et al. in view of Moll et al. be a secondary antibody as in Lee et al. because Pouzet et al. in view of Moll et al. is generic with respect to the type of antibodies that can be incorporated into the kit and one would be motivated to use the appropriate type of antibody for detection of the desired analyte. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Lee et al. and Pouzet et al. in view of Moll et al. are similarly drawn to antigen chips with fluorescently labeled probes.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pouzet et al. (US 2017/0030902 A1) in view of Moll et al. (US 2014/0120556 A1) as applied to claim 16 above, and further in view of Braesch-Anderson et al. (US 2007/0178449 A1) and Yamamoto (US 2006/0228711 A1).
Regarding claim 21, Pouzet et al. in view of Moll et al. teach the kit according to claim 16, with antigen spots arranged in a line (para [0533], [0567]), but fail to teach the antigen spots of the same antigen are arranged in a line with a predetermined spot spacing (d), lines assigned to different antigens have a predetermined line spacing (L), and the line spacing (L) of two lines is greater than the spot spacing (d) within a line.
Braesch-Anderson et al. teach a spotted array wherein spots of the same binding protein are arranged in a line (the spots may be arranged in any suitable array on the surface provided that the spots are separated from one another. The spots are typically arranged in one or more straight lines to aid identification of spots to which the first, second or further analyte has bound. For example, the spots may be arranged as a grid. In a grid, the first binding protein may be present in one row or column and the second binding protein in a second row or column. One or more further binding protein may be present in additional spots which may form additional rows or columns in the grid, para [0049]-[0050]).
Yamamoto teaches a probe carrier with a plurality of spots (abstract; para [0010]; Figs. 2, 7) wherein spots of the same probe are arranged in a line (probes capable of specifically binding to a target substance are immobilized as a plurality of spots in known locations on the carrier, characterized in that the probe carrier has two or more separated areas, wherein in each area probes of the same kind are immobilized as one or more spots and probes of different kinds are not immobilized and in at least one area probes of the same kind are immobilized as two or more spots, abstract, para [0010]; spots of the same probe are arranged in lines, see Figs. 2, 7), wherein at least two lines have a distinguishable predetermined spot spacing (d) and the line spacing (L) of two lines is greater than the spot spacing (d) within a line (predetermined spot spacing of lines of probe 1 and 2 are distinguishable and spacing of lines of probe 1 is greater than spacing of dots, see Figs. 2, 7). The probes of the probe carrier can be antigens (para [0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the antigen spots of Pouzet et al. in view of Moll et al. of the same antigen arranged in a line as in Braesch-Anderson et al., wherein at least two lines have a distinguishable predetermined spot spacing (d) and the line spacing (L) of two lines is greater than the spot spacing (d) within a line as in Yamamoto because Pouzet et al. in view of Moll et al. is generic with respect to the arrangement of antigen spots that can be incorporated into the antigen chip and one would be motivated to use the appropriate arrangement of antigen spots for identification of spots and quantification of targets (Braesch-Anderson et al., para [0049]; Yamamoto, para [0009]). One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Pouzet et al. in view of Moll et al. is drawn to a spotted analysis chip and is generic with respect to the arrangement of antigen spots and Braesch-Anderson et al. and Yamamoto are similarly drawn to spotted arrays involving spots of specific binding moieties such as antigens and teach arrangements of these spots.
Regarding claim 22, Pouzet et al. in view of Moll et al., Braesch-Anderson et al. and Yamamoto, as detailed above, teach antigen spots of the same antigen are arranged in lines for each antigen, and wherein at least two lines have a distinguishable spot spacing (d) (Braesch-Anderson, para [0049]-[0050]; Yamamoto, see Figs. 2, 7).

Claims 23-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pouzet et al. (US 2017/0030902 A1) in view of Moll et al. (US 2014/0120556 A1) as applied to claim 16 above, and further in view of Ginot et al. (US 2008/0254448 A1).
Regarding claims 23 and 24, Pouzet et al. in view of Moll et al. teach the antigen chip according to claim 1, wherein a calibration spot is applied to the substrate surface, said calibration spot containing a primary antibody (Pouzet et al., spot with antibodies and fluorophore, see Table 4), but fail to teach at least two or at least three calibration spots are applied to the substrate surface, said calibration spots containing a primary antibody, in each case in different amounts or concentrations. 
Ginot et al. teach an analysis chip (abstract, para [0021]-[0023]), such as an antigen chip (para [0004]) comprising: a plane substrate surface (chip (C), see Figs. 1-2); and antigen spots (para [0035]-[0037]). Ginot et al. teach at least two or three (see para [0054]; 1a-d, Figs. 1-2), calibration spots are applied to the substrate surface (reference spots, para [0023]; 1a-d, Fig. 1-2), said calibration spots containing a primary antibody (the at least one analyte and the target reference molecule of reference spot as antibodies, para [0041]-[0042], [0045]), in each case in different amounts or concentrations (amount of target reference molecule of each reference spot is different as proportion is different for each spot, para [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least two or at least three calibration spots containing a primary antibody in different amounts or concentrations as in Ginot et al. in the antigen chip of Pouzet et al. in view of Moll et al. because doing so would make it possible to convert detection and/or analysis signals from the chip to an absolute, reproducible, and stable unit that is comparable to other measurement results (Ginot et al., para [0007]) rather than relative measurements (Ginot et al., para [0013]). One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because both Ginot et al. and Pouzet et al. in view of Moll et al. are similarly drawn to antigen chips with a calibration spot. Ginot et al. teach use of several reference spots for quantitative detection to improve on chips where measurements are relative, since the signal is a dimensionless number resulting from the ratio between two measurements with units that are generally arbitrary (arbitrary units of fluorescence) as in Pouzet et al.
Regarding claim 25, Pouzet et al. in view of Moll et al. and Ginot et al., as detailed above, teach the antigen chip, wherein at least one line of an antigen is applied to the substrate as a positive control (positive control spot, Pouzet et al., para [0009], [0019]; reference range serves as positive control, Ginot et al., para [0023], e.g., para [0142]; the spots of the reference range are disposed on the chip linearly, Ginot et al., para [0053]).
Regarding claim 29, Pouzet et al. in view of Moll et al. and Ginot et al. teach the antigen chip, wherein the antigen chip has a cut-off calibrator (reference range with reference spots, Ginot et al., para [0023], e.g., para [0027]-[0028], para [0053]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pouzet et al. (US 2017/0030902 A1) in view of Moll et al. (US 2014/0120556 A1) and Ginot et al. (US 2008/0254448 A1) as applied to claim 25 above, and further in view of Yamamoto (US 2006/0228711 A1).
Regarding claim 26, Pouzet et al. in view of Moll et al. and Ginot et al. teach the kit according to claim 25, but fail to teach the at least one line of the antigen applied to the substrate as the positive control has a greater or smaller dot spacing in comparison with the other lines of the antigen chip.
Yamamoto teaches a probe carrier with a plurality of spots (abstract; para [0010]; Figs. 2, 7) wherein spots of the same probe are arranged in a line (probes capable of specifically binding to a target substance are immobilized as a plurality of spots in known locations on the carrier, characterized in that the probe carrier has two or more separated areas, wherein in each area probes of the same kind are immobilized as one or more spots and probes of different kinds are not immobilized and in at least one area probes of the same kind are immobilized as two or more spots, abstract, para [0010]; spots of the same probe are arranged in lines, see Figs. 2, 7), wherein at least two lines have a distinguishable predetermined spot spacing (d) and the line spacing (L) of two lines is greater than the spot spacing (d) within a line (predetermined spot spacing of lines of probe 1 and 2 are distinguishable and spacing of lines of probe 1 is greater than spacing of dots, see Figs. 2, 7). The probes of the probe carrier can be antigens (para [0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one line of the antigen applied to the substrate as the positive control have a greater or smaller dot spacing in comparison with the other lines of the antigen chip as in Yamamoto because Pouzet et al. in view of Moll et al. and Ginot et al. is generic with respect to the arrangement of spots that can be incorporated into the antigen chip and one would be motivated to use the appropriate arrangement of spots for identification of spots and quantification of targets (Yamamoto, para [0009]). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Pouzet et al. in view of Moll et al. and Ginot et al. is drawn to a spotted analysis chip and is generic with respect to the arrangement of spots and Yamamoto are similarly drawn to spotted arrays involving spots of specific binding moieties and teach arrangements of these spots.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pouzet et al. (US 2017/0030902 A1) in view of Moll et al. (US 2014/0120556 A1) as applied to claim 16 above, and further in view of Lindstrom et al. (US 2007/0065935 A1).
Regarding claim 27, Pouzet et al. in view of Moll et al. teach the kit of claim 16, but fail to teach the substrate surface is microstructured for focusing purposes.
Lindstrom et al. teach a polymeric microarray support for an optical assay, such as a fluorescent binding assay, provided with microfeatures (abstract, para [0012], [0032]-[0033]). The microfeatures comprise a surface enlarging pattern comprising grooves and contribute to an increase in signal-to-noise ratio (para [0012], [0032]-[0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the antigen chip of Pouzet et al. in view of Moll et al. to be microstructured as in Lindstrom et al. in order to increase the signal-to-noise ratio (see Lindstrom et al., para [0012], [0032]-[0033]). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Lindstrom et al. and Pouzet et al. in view Moll et al. are similarly drawn to microarrays involving fluorescence detection.
Regarding claim 28, Pouzet et al. in view of Moll et al. and Lindstrom et al. teach the kit of claim 27, but do not specifically teach the substrate surface has a size between 1 mm x 1 mm and 2 mm x 4 mm.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 28 are for any particular purpose or solve any stated problem, and the prior art teaches that the size of the substrate surface may be varied depending on the desired size, number, density, and arrangement of the spots, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the antigen chip art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20-21 of U.S. Patent No. US 11,305,289 B2 (‘289) in view of Moll et al. (US 2014/0120556 A1). 
Regarding instant claim 16, ‘289 teaches a kit for detecting antibodies in a sample, comprising:
an antigen chip comprising:
a plane substrate surface; and
antigen spots that are applied on the plane substrate surface in a pattern that has been predetermined for each antigen, and that contain a first fluorescence dye; (see claims 1 and 20) and 
a probe that is marked with a second fluorescence dye (claim 21).
‘289 fails to teach the first and second fluorescences are excitable by way of the same wavelength.
Moll et al. teach assays that use fluorescence signals to analyze analytes present in a sample (para [0076]). Moll et al. teach using fluorophore-conjugated molecules such as antibodies (para [0076]-[007]). Moll et al. teach using fluorophores that share an excitation range so that the fluorophores can be excited by the same illumination (para [0103]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second fluorescence dyes of ‘289 be excitable by the same wavelength as suggested by Moll et al. in order to enable use of the same illumination (Moll et al., para [0103]). One having ordinary skill in the art would have a reasonable expectation of success in combining ‘289 and Moll et al. because both are similarly drawn to analysis of analytes using antibodies conjugated to fluorescent labels.
Regarding instant claim 17, ‘289 in view of Moll et al. teach the kit according to claim 16. Although ‘289 in view of Moll et al. do not specifically teach the kit is suitable for detecting antibodies in the sample by indirect immunofluorescence, this limitation is considered a functional limitation that does not provide any additional structural limitations to the claimed kit. The prior art only needs to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. ‘289 in view of Moll et al. teach the claimed kit comprising the antigen chip and probe as required. Therefore, ‘289 in view of Moll et al. is considered capable of performing the recited functional limitation.
Regarding instant claim 18, ‘289 teaches the probe is a secondary antibody (claim 21).

Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20-21 of U.S. Patent No. 11,305,289 B2 (‘289) in view of Moll et al. (US 2014/0120556 A1) as applied to claim 16, in further view of Braesch-Anderson et al. (US 2007/0178449 A1) and Yamamoto (US 2006/0228711 A1).
Regarding instant claim 21, ‘289 in view of Moll et al. teaches a kit according to instant claim 16, wherein antigen spots form respective antigen spot sets, wherein antigen spots of a same antigen spot set comprise an identical, common antigen type, and wherein two or more of the antigen spot sets comprise different antigen types (see claim 1), but fails to teach the antigen spots of the same antigen are arranged in a line with a predetermined spot spacing (d), lines assigned to different antigens have a predetermined line spacing (L), and the line spacing (L) of two lines is greater than the spot spacing (d) within a line.
Braesch-Anderson et al. teach a spotted array wherein spots of the same binding protein are arranged in a line (the spots may be arranged in any suitable array on the surface provided that the spots are separated from one another. The spots are typically arranged in one or more straight lines to aid identification of spots to which the first, second or further analyte has bound. For example, the spots may be arranged as a grid. In a grid, the first binding protein may be present in one row or column and the second binding protein in a second row or column. One or more further binding protein may be present in additional spots which may form additional rows or columns in the grid, para [0049]-[0050]).
Yamamoto teaches a probe carrier with a plurality of spots (abstract; para [0010]; Figs. 2, 7) wherein spots of the same probe are arranged in a line (probes capable of specifically binding to a target substance are immobilized as a plurality of spots in known locations on the carrier, characterized in that the probe carrier has two or more separated areas, wherein in each area probes of the same kind are immobilized as one or more spots and probes of different kinds are not immobilized and in at least one area probes of the same kind are immobilized as two or more spots, abstract, para [0010]; spots of the same probe are arranged in lines, see Figs. 2, 7), wherein at least two lines have a distinguishable predetermined spot spacing (d) and the line spacing (L) of two lines is greater than the spot spacing (d) within a line (predetermined spot spacing of lines of probe 1 and 2 are distinguishable and spacing of lines of probe 1 is greater than spacing of dots, see Figs. 2, 7). The probes of the probe carrier can be antigens (para [0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the antigen spots of ‘289 in view of Moll et al. of the same antigen arranged in a line as in Braesch-Anderson et al., wherein at least two lines have a distinguishable predetermined spot spacing (d) and the line spacing (L) of two lines is greater than the spot spacing (d) within a line as in Yamamoto because ‘289 in view of Moll et al. is generic with respect to the arrangement of antigen spots that can be incorporated into the antigen chip and one would be motivated to use the appropriate arrangement of antigen spots for identification of spots and quantification of targets (Braesch-Anderson et al., para [0049]; Yamamoto, para [0009]). One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because ‘289 in view of Moll et al. is drawn to a spotted analysis chip and is generic with respect to the arrangement of antigen spots and Braesch-Anderson et al. and Yamamoto are similarly drawn to spotted arrays involving spots of specific binding moieties such as antigens and teach arrangements of these spots.
Regarding instant claim 22, ‘289 in view of Moll et al., Braesch-Anderson et al. and Yamamoto, as detailed above, teach antigen spots of the same antigen are arranged in lines for each antigen, and wherein at least two lines have a distinguishable spot spacing (d) (Braesch-Anderson, para [0049]-[0050]; Yamamoto, see Figs. 2, 7).

Claims 23-25 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20-21 of U.S. Patent No. 11,305,289 B2 (‘289) in view of Moll et al. (US 2014/0120556 A1) as applied to claim 16, in further view of Ginot et al. (US 2008/0254448 A1). 
Regarding instant claims 23 and 24, ‘289 in view of Moll et al. teaches a kit according to instant claim 16 (see claims 1 and 20-21), but fails to teach at least two or three calibration spots are applied to the substrate surface, said calibration spots containing a primary antibody at different amounts or concentrations.
Ginot et al. teach an analysis chip (abstract, para [0021]-[0023]), such as an antigen chip (para [0004]) comprising: a plane substrate surface (chip (C), see Figs. 1-2); and antigen spots (para [0035]-[0037]). Ginot et al. teach at least two or three (see para [0054]; 1a-d, Figs. 1-2), calibration spots are applied to the substrate surface (reference spots, para [0023]; 1a-d, Fig. 1-2), said calibration spots containing a primary antibody (the at least one analyte and the target reference molecule of reference spot as antibodies, para [0041]-[0042], [0045]), in each case in different amounts or concentrations (amount of target reference molecule of each reference spot is different as proportion is different for each spot, para [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least two or at least three calibration spots containing a primary antibody in different amounts or concentrations as in Ginot et al. in the antigen chip of ‘289 in view of Moll et al. because doing so would make it possible to convert detection and/or analysis signals from the chip to an absolute, reproducible, and stable unit that is comparable to other measurement results (Ginot et al., para [0007]) rather than relative measurements (Ginot et al., para [0013]). One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because both Ginot et al. and ‘289 in view of Moll et al. are similarly drawn to antigen chips with a calibration spot. Ginot et al. teach use of several reference spots for quantitative detection to improve on chips where measurements are relative as in ‘289.
Regarding instant claim 25, ‘289 in view of Moll et al. and Ginot et al., as detailed above, teaches the antigen chip, wherein at least one line of an antigen is applied to the substrate as a positive control (reference range serves as positive control, Ginot et al., para [0023], e.g., para [0142]; the spots of the reference range are disposed on the chip linearly, Ginot et al., para [0053]).
Regarding instant claim 29, ‘289 in view of Moll et al. and Ginot et al. teach the antigen chip, wherein the antigen chip has a cut-off calibrator (reference range with reference spots, Ginot et al., para [0023], e.g., para [0027]-[0028], para [0053]).

Claim 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20-21 of U.S. Patent No. 11,305,289 B2 (‘289) in view of Moll et al. (US 2014/0120556 A1) and Ginot et al. (US 2008/0254448 A1) as applied to claim 25, in further view of Yamamoto (US 2006/0228711 A1). 
Regarding instant claim 26, ‘289 in view of Moll et al. in view of Ginot et al. teach a kit according to instant claim 25, but fail to teach the at least one line of the antigen applied to the substrate as the positive control has a greater or smaller dot spacing in comparison with the other lines of the antigen chip.
Yamamoto teaches a probe carrier with a plurality of spots (abstract; para [0010]; Figs. 2, 7) wherein spots of the same probe are arranged in a line (probes capable of specifically binding to a target substance are immobilized as a plurality of spots in known locations on the carrier, characterized in that the probe carrier has two or more separated areas, wherein in each area probes of the same kind are immobilized as one or more spots and probes of different kinds are not immobilized and in at least one area probes of the same kind are immobilized as two or more spots, abstract, para [0010]; spots of the same probe are arranged in lines, see Figs. 2, 7), wherein at least two lines have a distinguishable predetermined spot spacing (d) and the line spacing (L) of two lines is greater than the spot spacing (d) within a line (predetermined spot spacing of lines of probe 1 and 2 are distinguishable and spacing of lines of probe 1 is greater than spacing of dots, see Figs. 2, 7). The probes of the probe carrier can be antigens (para [0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one line of the antigen applied to the substrate as the positive control have a greater or smaller dot spacing in comparison with the other lines of the antigen chip as in Yamamoto because ‘289 in view of Moll et al. and Ginot et al. is generic with respect to the arrangement of antigen spots that can be incorporated into the antigen chip and one would be motivated to use the appropriate arrangement of antigen spots for identification of spots and quantification of targets (Yamamoto, para [0009]). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because ‘289 in view of Moll et al. and Ginot et al. is drawn to a spotted analysis chip and is generic with respect to the arrangement of spots and Yamamoto are similarly drawn to spotted arrays involving spots of specific binding moieties and teach arrangements of these spots.

Claims 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20-21 of U.S. Patent No. 11,305,289 B2 (‘289) in view of Moll et al. (US 2014/0120556 A1) as applied to claim 16, in further view of Lindstrom et al. (US 2007/0065935 A1).
Regarding instant claim 27, ‘289 in view of Moll et al. teach the kit of claim 16, but fail to teach the substrate surface is microstructured for focusing purposes.
Lindstrom et al. teach a polymeric microarray support for an optical assay, such as a fluorescent binding assay, provided with microfeatures (abstract, para [0012], [0032]-[0033]). The microfeatures comprise a surface enlarging pattern comprising grooves and contribute to an increase in signal-to-noise ratio (para [0012], [0032]-[0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the antigen chip of ‘289 in view of Moll et al. to be microstructured as in Lindstrom et al. in order to increase the signal-to-noise ratio (see Lindstrom et al., para [0012], [0032]-[0033]). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Lindstrom et al. and Pouzet et al. in view Moll et al. are similarly drawn to microarrays involving fluorescence detection.
Regarding claim 28, Pouzet et al. in view of Moll et al. and Lindstrom et al. teach the kit of claim 27, but do not specifically teach the substrate surface has a size between 1 mm x 1 mm and 2 mm x 4 mm.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 28 are for any particular purpose or solve any stated problem, and the prior art teaches that the size of the substrate surface may be varied depending on the desired size, number, density, and arrangement of the spots, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the antigen chip art.
Response to Arguments
Applicant’s arguments, see p. 11, filed 12 April 2022, with respect to objection to drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see p. 12, filed 12 April 2022, with respect to the rejections of claims 1-2, 7-9, 12 and 16 under 35 USC 102 and claims 3, 4-6, and 10 under 35 USC 103 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection for claim 16 is made in view of Pouzet et al. (US 2017/0030902 A1) in view of Moll et al. (US 2014/0120556 A1). 
Pouzet et al. teach a first signal can be a fluorescence signal and a second signal can be a fluorescence signal (para [0334]-[0335]). Moll et al. teach using fluorophores that share an excitation range so that the fluorophores can be excited by the same illumination (para [0103]). Pouzet in view of Moll et al., as detailed above, teach the limitations of amended claim 16. 
Applicant’s arguments, see p. 12, filed 12 April 2022, with respect to the double patenting rejections of claims 1 and 16 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection for claim 16 is made in view of U.S. Patent No. US 11,305,289 B2 (‘289) in view of Moll et al. (US 2014/0120556 A1). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641